EXHIBIT THIS SHARE PURCHASE AGREEMENT (this "Agreement"), executed and delivered by all of the parties hereto as of the 14th day of April, 2008 (the "Agreement Date"), is B E T W E E N: FIRSTSERVICE CORPORATION, an Ontario corporation (hereinafter referred to as the "Vendor") - and - ADT SECURITY SERVICES CANADA, INC., an Ontario corporation (hereinafter referred to as the "Purchaser"). WHEREAS all of the issued and outstanding shares in the capital of Intercon Security Limited are owned, beneficially and of record, by the Vendor; AND WHEREAS the parties hereto are entering into this Agreement for the purpose of having the Purchaser purchase from the Vendor upon the terms and conditions set forth in this Agreement all of the issued and outstanding shares in the capital of Intercon Security Limited; AND WHEREAS the Purchaser is a wholly-owned indirect Subsidiary of the Guarantor; NOW THEREFORE THIS AGREEMENT WITNESSETH that, in consideration of the mutual covenants and agreements herein contained and other good and valuable consideration, the receipt and sufficiency whereof is hereby acknowledged, and intending to be legally bound hereby, the parties hereto agree as follows: ARTICLE1 - DEFINITIONS, SCHEDULES, RECITALS AND KNOWLEDGE 1.1Definitions.As used in this Agreement: (a) "Accounts Receivable" means all accounts receivable, trade accounts, notes receivable, book debts and other debts due or accruing due to the Person then being referred to together with the full benefit of all securities, if any, held by such Person for the payment and collection thereof; (b) "Acquisition Series" has the meaning given thereto in Subsection6.6(d); (c) “Affiliate” means, with respect to any Person, any other Person which directly or indirectly controls, is controlled by or is under common control with such Person; (d) "Assets" means, in relation to the Person then being referred to, all of such Person's Accounts Receivable, contractual rights, goodwill and other properties, assets, undertaking, interests and rights of any and every nature and kind whatsoever (and whether real or personal or tangible or intangible); (e) "Authorities" means all federal, state, provincial, county, municipal and other governments and governmental and quasi-governmental agencies and authorities (including taxation authorities), boards, courts, legislative bodies, commissions (including securities commissions) and ministries, whether domestic, foreign or international, and all instrumentalities and units thereof; (f) "Bankruptcy Event" means, in respect of the Person then being referred to, that such Person: -1- (i) is, or has become, insolvent within the meaning of, or has otherwise become subject to any insolvency or bankruptcy actions or proceedings under, such bankruptcy and insolvency or other like Laws as are applicable to such Person; (ii) has proposed a compromise or arrangement to such Person's creditors generally or has taken any proceedings (whether public or private) with respect thereto or has had any petition or receiving order in bankruptcy filed against such Person; (iii) has taken any proceedings to have such Person declared bankrupt or, if such Person is other than a human being, wound-up or dissolved; or (iv) has taken any proceedings to have a receiver or other like official appointed over all or any part of such Person’s Assets, or has appointed (or consented to the appointment of) any custodian, trustee, creditors’ agent, encumbrancer, receiver or other like official or Person to take possession of all or any part of such Person’s Assets, or has had any execution or distress become enforceable or become levied or enforced upon all or any part of such Person’s Assets; (g) "Business Day" means a day other than a Saturday, a Sunday, a day which is observed as a legal holiday in the Province of Ontario and any day on which the Toronto Stock Exchange is not open for the regular conduct of business; (h) "Business Premises Leases" means those real property leases listed in Schedule"A" annexed hereto, collectively; and "Business Premises Lease" means any one of the Business Premises Leases, individually; (i) "Capital Lease" means a lease which is classified as a "capital lease" under GAAP; (j) “Closing Date” means the date determined in accordance with Section15.1; (k) "Code" means the United States Internal Revenue Code of 1986, as amended, and the regulations promulgated thereunder; (l) "Collective Bargaining Agreement" means any written collective bargaining agreement or other written Contract having the same effect as a "collective bargaining agreement" between an Intercon Entity and any Labour Union relating to the employment of any employee of such Intercon Entity together with all written Contracts amending, modifying or supplementing any such collective bargaining agreement or other written Contract; (m) "Competition Law" means any Law that is designed or intended to prohibit, restrict or regulate actions having the purpose or effect of monopolization or restraint of trade or lessening of competition, including: (i) the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended (the "HSR Act"); and (ii) the Competition Act (Canada) (the "Competition Act"); (n) "Contracts" means all arrangements, commitments, debt instruments, convertible debt instruments, employment agreements, Collective Bargaining Agreements, joint venture agreements, partnership agreements, shareholders' agreements, equipment and other personal property leases, real property leases, licensing agreements, security agreements, understandings, undertakings, warranties (express and implied) and other agreements and contracts of any and every nature or kind whatsoever; -2- (o) "control", "controlled by" and "under common control with", as used with respect to any Person, means the possession, directly or indirectly, through one or more intermediaries or otherwise, of the power to direct or cause the direction of the management or policies of such Person, whether through the ownership of securities, by Contract or in any other manner whatsoever; (p) "Corporate Documents" means, in respect of the entity then being referred to, those documents pursuant to which it was incorporated or amalgamated and which deal with and pertain to its existence, conduct, operation, governance and constitution (which documents, in the case of a corporation, include its articles of incorporation or amalgamation and by-laws), as amended, supplemented or restated, and in effect; (q) "Effective Date" means the date determined in accordance with Section15.1; (r) "Effective Time" means 11:59:59 p.m. (Toronto, Ontario local time) on the Effective Date; (s) "Employee Benefit Plan" means each employee benefit plan (including an employee benefit plan as defined in Section3(3) of the Employee Retirement Income Security Act of 1974, as amended ("ERISA")), arrangement, policy or commitment, multi-employer plan (as defined in Section3(37) of ERISA), employment, consulting agreement, deferred compensation agreement, executive compensation, bonus, incentive, pension, profit-sharing, savings, retirement, deferred compensation arrangement, bonus, stock option, share appreciation right, stock purchase or severance pay plan, group or individual health, dental, medical, life insurance, survivor benefit, any life, disability or accident insurance plan or any holiday or vacation practice, or similar plan, policy or arrangement, whether formal or informal, which has been administered by any of the Intercon Entities or by any other Person for and on behalf of any of the Intercon Entities; and "Employee Benefit Plans" means all of the foregoing, collectively; (t) "Encumbrances" means liens, claims, charges, security interests, pledges, mortgages and encumbrances of any and every nature and kind whatsoever; (u) "Environmental Claim" means any Legal Proceeding, demand, directive, Encumbrance or notice of non-compliance or violation by any Person alleging that any of the Intercon Entities and/or any Person for whose actions any of the Intercon Entities is responsible has any actual or potential liability arising out of, based on or resulting from either: (i) the presence or Environmental Release of any Environmental Hazardous Materials; or (ii) any actual or alleged violation of any Environmental Laws; (v) "Environmental Hazardous Materials" means: (i)any petroleum or petroleum-based products, radioactive materials, asbestos, radon gas, urea formaldehyde foam insulation and any equipment that contain, in any form or in any amount, polychlorinated biphenyls (PCB's); (ii)any chemicals or other substances presently defined as, or included in the definition of, "hazardous substances", "hazardous wastes", "hazardous materials", "extremely hazardous wastes", "restricted hazardous wastes", "toxic substances", "toxic pollutants" or like words under any Environmental Laws; and (iii)any other chemical, material, substance or waste, the use of, or exposure to, which is now prohibited, governed or regulated by any Authority; (w) "Environmental Laws" means all Laws which relate to any of the following: (i)pollution or protection of human health, occupational safety or the environment; (ii)Environmental Releases of Environmental Hazardous Materials; or (iii)the manufacture, use, storage, disposal or other dealing with Environmental Hazardous Materials; -3- (x) "Environmental Release" means any release, spill, emission, injection, disposal, discharge, leaching or migration of any type whatsoever (whether into the atmosphere, soil, surface or ground water, land surface or subsurface strata or otherwise); (y) "Equipment Lease" means a lease for personal property (including motor vehicles); (z) "ERISA Affiliate" means any entity that is a member of: (i) a controlled group of corporations (as defined in Section414(b) of the Code); (ii) a group of trades or businesses under common control (as defined in Section414(c) of the Code); or (iii) an affiliated service group (as defined under Section414(m) of the Code or the regulations under Section414(o) of the Code), any of which includes any of the Intercon Entities; (aa) "Financial Statements (2007)" means the following financial statements of Intercon: (i) the audited consolidated balance sheet as at March 31, 2007 (with unaudited comparative figures as at March31, 2006); (ii) the audited consolidated statement of earnings for the years ended March31, 2007 and March 31, 2006; (iii) the audited consolidated statement of shareholders' equity for the year ended March31, 2007 (with unaudited comparative figures for the year ended March31, 2006); and (iv) the audited consolidated statement of cash flows for the year ended March31, 2007 (with unaudited comparative figures for the year ended March 31, 2006); together with all supporting schedules and notes thereto and the auditors' report of PricewaterhouseCoopers LLP, Chartered Accountants thereon, a true and complete copy of which is annexed hereto as Schedule"B"; (bb) "Financial Statements (Interim)" means the following unaudited internally prepared financial statements of Intercon, collectively: (i) the consolidated balance sheet as at December 31, 2007; and (ii) the consolidated statement of earnings for the nine-month period ended December 31, 2007; together with any and all supporting schedules and notes thereto, a complete and accurate copy of which is annexed hereto as Schedule"C"; (cc) "FS Credit Facilities" means the loan and credit facilities provided for in and by the FS Loan Agreements; (dd) "FS Lender Encumbrances" means Encumbrances arising under, or otherwise in connection with, the FS Loan Agreements and the FS Credit Facilities; (ee) "FS Loan Agreements" means the following, collectively: -4- (i) the Fifth Amended and Restated Credit Agreement dated as of September 6, 2007 by and among, amongst others, the Vendor (as Canadian Borrower), FirstService (USA), Inc. and FirstService Delaware, LP (as the US Borrowers), the wholly-owned Subsidiaries named on the execution pages thereof (as unlimited guarantors), the banks named on the execution pages thereof (as lenders), TD Securities (as lead arranger and bookrunner), The Toronto-Dominion Bank (as collateral agent), as the same may be amended, supplemented, revised, amended and restated, or replaced from time to time; (ii) the Note and Guarantee Agreement dated as of June 21, 2001 among FirstService Delaware, LP, the Vendor and the note purchasers listed therein with respect to $100,000,000 of 8.06% Guaranteed Senior Secured Notes due 2011, as the same may be amended, supplemented, revised, amended and restated, or replaced from time to time; (iii) the Note and Guarantee Agreement dated as of September 29, 2003 among FirstService Delaware, LP, the Vendor and the note purchasers listed therein with respect to the $50,000,000 6.4% Guaranteed Secured Notes due 2015, as the same may be amended, supplemented, revised, amended and restated, or replaced from time to time; and (iv) the Note and Guarantee Agreement dated as of April 1, 2005 among the Vendor, FirstService Delaware, LP and the note purchasers listed therein with respect to $100,000,000 5.44% Guaranteed Secured Notes due 2015, as the same may be amended, supplemented, revised, amended and restated, or replaced from time to time; (ff) "GAAP" means generally accepted accounting principles in the United States as promulgated from time to time by the Financial Accounting Standards Board; (gg) "Guarantor" means Tyco International Finance S.A., a corporation formed under the laws of Luxembourg; (hh) "including" (and variations thereof) means "including without limitation" and shall not be construed to limit any general statement which it follows to the specific or similar items or matters immediately following it; (ii) "Intercon" means Intercon Security Limited, an Ontario corporation; (jj) "Intercon Entities" means the following, collectively: (i) Intercon; (ii) FirstService (USA) Security Holdings, Inc., a Delaware corporation; (iii) BLW, Inc., a Pennsylvania corporation doing business as "Security Services & Technologies"; (iv) VASEC - Virginia Security and Automation, Inc., a Virginia corporation; (v) Innovative Security Solutions, Inc., a Florida corporation; and (vi) from and after their respective date of formation, Newco1 and Newco2; (kk) "Interim Period" means the period commencing on the Agreement Date and ending on the earlier of: (i) the Time of Closing; and -5- (ii) the time at which the termination of this Agreement in accordance with Article10 becomes effective; (ll) "Labour Disturbance" means any strike, cessation of work, refusal to work or to continue to work by employees of any Intercon Entity in combination or in concert or in accordance with a common understanding, or a slow down or other concerted activity on the part of such employees designed to restrict or limit output, or any lockout, closing of place of employment, suspension of work or refusal by any Intercon Entity to continue to employ any such employees, or any other Material disturbance or dispute involving such employees; (mm) "Labour Union" means a labour organization or trade union, a council of labour organizations or trade unions, an employee association which may qualify as (or which is capable of qualifying as) a labour organization or trade union or other like entity; (nn) "Laws" means all laws (including the common law), statutes, regulations, rules, codes, by-laws, orders, ordinances, decrees, treaties, standards, directives (but only those having the force of law) and guidelines (but only those having the force of law) of all Authorities having jurisdiction over, or application to, the matter and/or Person then being referred to; and the term “applicable” with respect to “Laws” in the context that refers to one or more Person(s), means “that and to the extent that such Laws apply to such Person(s) or its/their business, undertaking, property or securities and emanate from an Authority having jurisdiction over such Person(s) or its/their business, undertaking, property or securities”; (oo) "Leased Business Premises" means, in the case of a Business Premises Lease, the lands and premises demised thereunder together with all leasehold improvements located within or appurtenant to such lands and premises; (pp) "Leased Equipment" means, in the case of an Equipment Lease, the equipment and other items forming the subject matter of such Equipment Lease; (qq) "Legal Proceedings" means actions (including actions before labour boards or arbitrators), appeals from court judgments, appeals from decisions of labour boards or arbitrators and other Authorities, applications for review, grievances, arbitrations, assessments, audits (whether in respect of Taxes or otherwise), claims (including Environmental Claims), complaints, counterclaims, investigations, mediations, proceedings, demands for arbitration, suits and proceedings regarding employment, employment termination, discrimination or harassment (including sexual harassment) and other suits and proceedings of any and every nature and kind whatsoever (whether in law or in equity and whether administrative, governmental or judicial) in respect of any act, conduct, matter or thing whatsoever (whether negligent, intentional or otherwise and whether civil or criminal in nature); (rr) "Liabilities" means all accounts and trade payables, charges, costs, debts, expenses, indebtedness, liabilities and payment and other obligations of any and every nature and kind whatsoever, whether primary or secondary, direct or indirect, monetary or non-monetary or due or accruing due and whether fixed, contingent, absolute or otherwise and including those arising under or in connection with or related to: (i) indebtedness for monies borrowed (including all interest, penalties, service charges and other amounts owing in respect thereof); (ii) Taxes and other amounts payable pursuant to any applicable Laws; (iii) damage awards, judgments and other amounts in connection with the determination or other settlement of any Legal Proceedings; -6- (iv) any Contract; and (v) unearned revenues and prepayments and deposits received from customers and rebates owing to customers; and "Liability" has a corresponding meaning; (ss) “Losses” means, for the purposes of (and as used in) Article13, any and all assessments, claims, costs, damages, deficiencies, fines, harm, interest, losses, late payment charges, penalties and expenses (including reasonable legal fees and disbursements and court costs) of any and every nature and kind whatsoever and whether arising out of a judgment or otherwise; provided that "Losses" shall not include exemplary or punitive damages except and to the extent that the same are included in a judgment or award rendered against a Person seeking indemnity under Article13 (and for which judgment or award such Person is entitled to be indemnified under Article13) to and in favour of another Person who is a third party in relation to the Person so seeking indemnity and his Affiliates; (tt) "Material" (or "material") and "Materially" (or "materially") each mean with respect to a particular fact, statement, circumstance, occurrence or event (each, a "Matter" or "matter") pertaining to any of the Intercon Entities, that the performance, failure, loss or existence of such Matter would have an effect (expressed in monetary terms) on such Intercon Entity exceeding $250,000; (uu) "Material Adverse Change" means any change, effect or occurrence that is, or could reasonably be expected to be, Materially adverse to the Assets, Liabilities, business operations or financial condition of the Intercon Entities, taken as a whole, but excluding any change, effect or occurrence which is related to, or caused by: (i) changes in the Canadian or United States economy, political conditions, Laws or securities markets in general; (ii) any official promulgation after the Agreement Date of changes in GAAP; or (iii) the Pre-Closing Matters referred to in Subsection7.8(a) (including the implementation thereof); (vv) "Material Contract" means each of the following: (i) each Contract which is to be performed, in whole or in part, at or after the Agreement Date and which: (A) cannot be terminated by that Intercon Entity which is the party thereto upon 30 days’ notice without liability, penalty or premium of any kind; (B) involves aggregate future payments by an Intercon Entity of more than $500,000 in total; (C) was not entered into in the ordinary course of business by that Intercon Entity which is the party thereto; or (D) involves potential payments to an Intercon Entity of more than $500,000 in total; (ii) any written Contract which is, primarily, in the nature of a confidentiality, secrecy or non-disclosure Contract (other than service or customer Contracts that include an ordinary course non-disclosure clause); -7- (iii) any written Contract which prohibits or restricts any of the Intercon Entities from engaging in any line of business or business or other activity, competing with any other Person, operating any of its Assets or otherwise conducting its business and affairs in any jurisdiction; (iv) any Contract with a Person with whom any of the Intercon Entities does not deal at arm’s length; (v) any Contract of guarantee, indemnification, assumption or endorsement of the Liabilities of any other Person (but excluding any and all indemnification obligations of an Intercon Entity arising under a Contract which such Intercon Entity has with any of its customers or suppliers); (vi) any Contract to which any Intercon Entity is a party or by which any of its Assets are bound relating to indebtedness for borrowed money (including any security or other similar agreements relating thereto); (vii) any Contract which is a Capital Lease; (viii) any Contract which is an Operating Lease which either: (A) requires annual lease (rent) payments in excess of $50,000; or (B) is for motor vehicle(s); (ix) any Contract to which any Intercon Entity is a party involving a sharing of profits or expenses or an obligation on the part of any Intercon Entity to invest, contribute, repay, guarantee, loan or advance funds in excess of $200,000; and (x) any written Contract (other than a Contract which is a Business Premises Lease, an Equipment Lease, an employment Contract with an employee of a Intercon Entity or a Contract referred to in any of the other foregoing Paragraphs of this definition "Material Contracts"), the termination/loss of which could reasonably be expected to result in a Materially adverse effect for the applicable Intercon Entity; (ww) "Newco1" and "Newco2" means those corporations to be incorporated pursuant to the Laws of the Province of Ontario which are respectively referred to, and defined, as "Newco1" and "Newco2" in Schedule"G" annexed hereto; (xx) "Operating Lease" means a lease which is classified as an "operating lease" under GAAP; (yy) "Options and Re-Purchase Obligations" means, as used in relation to the Person then being referred to, all options, warrants, conversion privileges or other rights or Contracts of any nature or kind whatsoever obligating such Person for: (i) the issuance, purchase, sale or transfer of any of the unissued or issued shares or other equity interests in its capital; or (ii) the repurchase, redemption, retraction, cancellation or other acquisition by any means of any of the issued shares or other equity interests in its capital; (zz) "ordinary course of business" means in the ordinary, usual and normal course of business consistent with the past practices of that Person as in relation to which the phrase "ordinary course of business" is then being used; -8- (aaa) "Permitted Encumbrances" means: (i) Encumbrances securing Taxes, assessments or other governmental charges or obligations, the payment of which is not at the time due or delinquent if accrued for by the applicable Intercon Entity and expressly set forth in either the Financial Statements (Interim) or the Preliminary Closing Statement; (ii) undetermined or inchoate Encumbrances incidental to the respective operations of the Intercon Entities which have not at such time been filed under applicable Laws and which relate to obligations neither due nor delinquent; (iii) carriers’, warehousemen’s, mechanics’, material-men’s, repairmen’s and other Encumbrances arising under applicable Laws if accrued for by the applicable Intercon Entity and expressly set forth in either the Financial Statements (Interim) or the Preliminary Closing Statement; (iv) any Encumbrance resulting from the deposit of cash or obligations as security when an InterconEntity is required to make such deposit by governmental or other public authority or by normal business practice in connection with Contracts, licences or tenders or similar matters in the ordinary course of business and for the purpose of carrying on the same; and (v) public or statutory obligations which are not due or delinquent, and security given to a public utility or any Authority when required by such Authority in connection with the respective businesses of the Intercon Entities; (bbb) "Person" includes a human being, a trust, a partnership, a joint venture, a body corporate or politic, an Authority, a limited liability company, an unlimited liability company, an association and any other form of incorporated or unincorporated organization or entity; (ccc) "Post-Closing Period" means any taxable period or portion thereof beginning immediately after the Effective Time; and, if a taxable period begins before the Effective Time and ends after the Effective Time, then the portion of such taxable period that begins at the Effective Time shall constitute a Post-Closing Period; (ddd) "Pre-Closing Period" means any taxable period or portion thereof that is not a Post-Closing Period; (eee) "Pre-Closing Transactions" has the meaning given thereto in Subsection7.8(a); (fff) "Purchase Price" has the meaning given thereto in Section3.3; (ggg) "Purchased Shares" has the meaning given thereto in Section2.1; (hhh) "Purchaser's Legal Counsel" means: (i) Foley & Lardner LLP, 3treet, NW, Suite 500, Washington, DC 20007; and (ii) McMillan Binch Mendelsohn LLP, BCE Place, Suite 4400, Bay Wellington Tower, 181 Bay Street, Toronto, Ontario M5J 2T3; (iii) "Restricted Person" has the meaning given thereto in Subsection6.6(d); -9- (jjj) "Retention Agreement Memorandum" means that certain memorandum dated the Agreement Date from David Bleisch to the Vendor (Attention: Elias Mulamoottil) and captioned “Retention Agreements”; (kkk) "Retention Agreements" has the meaning given thereto in Subsection7.14(b); (lll) "Specified Independent Contractors & Consultants" has the meaning given thereto in Subsection4.1(gg); (mmm) "Straddle Period" means any taxable period that includes, but does not end at, the Effective Time; (nnn) "Subsidiary" means, when used in reference to any Person, any corporation, limited liability company, partnership, trust, joint venture or other entity which is then in existence and which is, directly or indirectly, controlled by the Person so being referred to and "Subsidiaries" has a corresponding meaning; (ooo) “Substituted Property” means any property “acquired in substitution for” any property of FirstService (USA) Security Holdings, Inc., Newco1 or Newco2 as such term is defined for purposes of paragraph88(1)(c.3) of the Tax Act, and shall include any property, the fair market value of which is wholly or partly attributable, or determinable primarily by reference, to the shares of FirstService (USA) Security Holdings, Inc., Newco1 or Newco2 or to any proceeds from the disposition thereof immediately prior to the Effective Time; (ppp) "Tax Act" means the Income Tax Act (Canada), as amended; (qqq) "Tax Claim" has the meaning given thereto in Subsection6.5(a); (rrr) "Tax Notice" has the meaning given thereto in Subsection6.5(d); (sss) "Tax Return" means any report, return, document, declaration, payee statement or other information or filing required to be supplied to any Authority relating to Taxes, including any schedule or attachment thereto, and including any amendment thereof; (ttt) "Taxes" means all income and other taxes, assessments, levies and other governmental charges and imposts of any and every nature and kind whatsoever (whether domestic or foreign; federal, state, provincial or municipal; or otherwise) and including: employee source/tax deductions/withholdings, value added taxes, Goods and Services Tax (GST), sales taxes, use taxes, large corporation taxes, customs duties and tariffs, excise taxes, payroll taxes, levies and premiums due to Authorities providing workers' compensation, unemployment, pension or social insurance benefits, levies and premiums payable under governmental health care programs, capital taxes, net worth taxes, franchise taxes, land transfer taxes, business taxes, real property taxes, occupancy taxes and also including any interest or penalties on the foregoing; and without limiting the generality of the foregoing and for purposes of this Agreement, "Taxes" also includes: (i) all Taxes of any member of an affiliated, consolidated, combined or unitary group of which any Intercon Entity (or any predecessor) is or was a member at or prior to the Effective Time, including pursuant to Treasury Regulation §1.1502-6 or any similar state, local, or foreign law or regulation; and (ii) any and all Taxes of any Person (other than the Intercon Entities) imposed on any Intercon Entity as a transferee or successor, by Contract or otherwise; -10- (uuu) "Time of Closing" means 10:00 a.m. (Toronto, Ontario local time) on the Closing Date or, if the transaction is not completed at such time, then at such other time on the Closing Date at which the transaction is completed; (vvv) "Transaction Documents" means this Agreement together with all Contracts, documents, certificates and other instruments executed and delivered in connection with the transactions provided for in this Agreement; (www) "United States Employee Benefit Plan" means an Employee Benefit Plan that provides benefits to an individual or group of individuals, substantially all of whom are citizens or residents of the United States; and (xxx) "Vendor's Legal Counsel" means Fogler, Rubinoff LLP, Barristers and Solicitors, Suite 1200, 95 Wellington Street West, Toronto-Dominion Centre, Toronto, Ontario, M5J 2Z9. 1.2Schedules and Exhibits.The following Schedules and Exhibits to this Agreement are attached to, are incorporated into, and form an integral part of this Agreement: Schedule Description A List of Business Premises Leases B Financial Statements (2007) C Financial Statements (Interim) D Form of Preliminary Closing Statement E Vendor Disclosure Schedule Exhibits to Vendor Disclosure Schedule AMaterial Contract Matters BEmployees, Compensation & Benefits & Other Employee Matters CDescription of Intercon Intellectual Properties DParticulars of Insurance Policies of Intercon Entities EBank Accounts and Safety Deposit Boxes FExceptions to Vendor Covenants GVAR Payments to be Paid Prior to Time of Closing F Corporate Information - Intercon Entities G Particulars of Pre-Closing Transactions H Capital Expenditures to be Incurred by Intercon Entities I Oral Contracts - Manpower Customers 1.3Section References and Recitals.Unless otherwise expressly indicated in this Agreement, any reference made in this Agreement to an "Article", "Section", "Subsection" or "Paragraph" means and refers to the Article, Section, Subsection or Paragraph of this Agreement so referenced.The recitals to this Agreement form an integral part of this Agreement and are incorporated herein by reference. 1.4Calculations in Accordance with GAAP.Every calculation and determination of a financial amount or other matter of a financial nature required to be made by this Agreement shall be made in accordance with GAAP which shall, in the making thereof, be consistently applied in respect of the calculation or other determination then being made. -11- 1.5Sole Discretion.Wherever in this Agreement it is stated that a Person (including a party hereto) may withhold such Person's consent (or any other matter) in its "sole discretion", "sole discretion" means such Person's "sole, absolute, arbitrary and unfettered discretion". 1.6Scope of Knowledge.The phrase "to the knowledge of the Vendor" means the actual knowledge of D. Scott Patterson, John B.
